AllianceBernstein Global Real Estate Investment Fund, Inc.Exhibit 77C 811-07707 77CMatters submitted to a vote of security holders RESULTS OF SHAREHOLDERS MEETING (unaudited) The Annual Meeting of Stockholders of the AllianceBernstein Global Real Estate Investment Fund, Inc. (the “Fund”) was held on November 5, 2010 and adjourned until December 16, 2010, and January 5, 2011.At the December 16, 2010 Meeting, with respect to the first item of business, the election of Directors, the required number of outstanding shares were voted in favor of the proposal, and the proposal was approved.At the January 5, 2011 Meeting, with respect to the fourth item of business, the approval of the amendment and restatement of the Charter, and the fifth item of business, the amendment of the Fund’s fundamental policy regarding commodities, the required number of outstanding shares were voted in favor of each proposal, and each proposal was approved.A description of each proposal and number of shares voted at the Meetings are as follows (the proposal numbers shown below correspond to the proposal numbers in the Funds proxy statement): Proposal 1. The election of the Directors, each such Director to serve a term of an indefinite duration and until his or her successor is duly elected and qualifies. Voted For Withheld Authority John H. Dobkin Michael J. Downey William H. Foulk, Jr. D. James Guzy Nancy P. Jacklin Robert M. Keith Garry L. Moody Marshall C. TurnerMarshall C. Turner, Jr.Marshall C. Turner, Jr. Earl D. Weiner Proposal Voted For Voted Against Abstained Non-Broker Votes 4. The Amendment to the Articles of Incorporation 5. The Amendment of certain of the Fund’s fundamental policies regarding commodities
